        Case: 3:19-cv-00235-JJH Doc #: 1 Filed: 01/30/19 1 of 5. PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT TOLEDO


 GLOBAL DISTRIBUTION CENTER,                     :
 LLC.                                            :     CASE NO. __________________
                                                 :
                        Plaintiff,               :     JUDGE _____________________
                                                 :
 vs.                                             :     (Removed from the Wood County Court
                                                 :     of Common Pleas, Case No. 2018 CV
 THE HANOVER INSURANCE GROUP,                    :     0703)
 CITIZENS INSURANCE COMPANY OF                   :
 AMERICA, et al.,                                :
                                                 :
                        Defendants.              :
                                                 :
                                                 :

                          DEFENDANTS’ NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, defendants Citizens Insurance Company

of America, wrongly named as “The Hanover Insurance Group, Citizens Insurance Company of

America” (“Citizens”), Verlan Fire Insurance Company (“Verlan”), and The Hartford Steam

Boiler Inspection And Insurance Company (“HSB”), by and through the undersigned counsel,

respectfully give notice of the removal of the above-captioned case from the Court of Common

Pleas, Wood County, Ohio, Case No. 2018 CV 0703, to the United States District Court for the

Northern District of Ohio, Western Division, at Toledo, on the following grounds:

       1.       On or about December 31, 2018, plaintiff Global Distribution Center, LLC, filed a

complaint in the Court of Common Pleas, Wood County, Ohio, Case No. 2018 CV 0703 (the

“complaint”).    A copy of the complaint, summons, and all papers purportedly served upon the

defendants in the state court are attached hereto collectively as Exhibit A, as required under 28

U.S.C. § 1446(a).
         Case: 3:19-cv-00235-JJH Doc #: 1 Filed: 01/30/19 2 of 5. PageID #: 2



        2.       This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1), and this action is removable by defendants under 28 U.S.C. § 1441, in that (a) the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs; and

(b) the amount in controversy is between citizens of different states.

        3.       Defendants Citizens and Verlan were served with purported process on January 4,

2019, and defendant HSB was served with the summons and complaint on January 7, 2019. This

notice of removal is therefore being filed within 30 days of a defendant’s receipt of the complaint

and within one year of the commencement of the action, and is thus timely pursuant to 28 U.S.C.

§§ 1446(b)(1).

Diverse Citizenship

        4.       According to the complaint allegations, plaintiff Global Distribution Center, LLC,

is an Ohio limited liability company, with its principal place of business in Ohio. See 28 U.S.C. §

1332.

        5.       Defendant Citizens is a Michigan corporation, with its principal place of business

in Massachusetts, and is therefore deemed to be a citizen of Michigan and Massachusetts for

purposes of diversity jurisdiction. See 28 U.S.C. § 1332(c)(1).

        6.       Defendant Verlan is a New Hampshire corporation, with its principal place of

business in Massachusetts, and is therefore deemed to be a citizen of New Hampshire and

Massachusetts for purposes of diversity jurisdiction. See 28 U.S.C. § 1332(c)(1).

        7.       Defendant HSB is a Connecticut corporation, with its principal place of business in

Connecticut, and is therefore deemed to be a citizen of Connecticut for purposes of diversity

jurisdiction. See 28 U.S.C. § 1332(c)(1).

        8.       Because of plaintiff’s Ohio citizenship status, and because no party in interest



                                                   2
         Case: 3:19-cv-00235-JJH Doc #: 1 Filed: 01/30/19 3 of 5. PageID #: 3



properly joined and served as a defendant in this matter is a citizen of Ohio, the parties to the

complaint are completely diverse for jurisdictional purposes, as required in 28 U.S.C. §

1332(a)(1).

Amount in Controversy

        9.     Upon information and belief, based on the face of the complaint, the amount in

controversy for the claims, is in excess of seventy-five thousand dollars ($75,000). See

Complaint at ¶¶ 27, 59 (plaintiff seeks $2,637,464.18 for its insurance claim, but defendants paid

$123,500); see also id. at ¶¶ 66, 67, 70 (plaintiff seeks compensatory damages, punitive

damages, attorney fees, and prejudgment interest).

        10.    Accordingly, this Court has jurisdiction over this action pursuant to 28 U.S.C. §§

1332(a) & (c), and 1441(a) & (b) in that it is an action between citizens of different states, no

defendant is a citizen of the state of Ohio, where the complaint was filed and where plaintiff is a

citizen, and the jurisdictional amount-in-controversy requirement is satisfied.

Notice to the State Court

        11.    Defendants, promptly upon filing of this Notice of Removal, are giving written

notice of the filing to the state court as required by 28 U.S.C. § 1446(d).

Conclusion

        12.    Based on the foregoing, this Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1332, and the lawsuit is properly removed to this Court under 28 U.S.C. §§ 1441 and

1446.

        13.    In the event plaintiff seeks to remand this case, or the Court considers remand sua

sponte, defendants respectfully request the opportunity to submit such additional argument

and/or evidence in support of removal as may be necessary.



                                                  3
        Case: 3:19-cv-00235-JJH Doc #: 1 Filed: 01/30/19 4 of 5. PageID #: 4



       WHEREFORE, defendants remove this matter from the Wood County Court of

Common Pleas, to the United States District Court for the Northern District of Ohio, Western

Division, at Toledo.



                                               Respectfully submitted,



                                               /s/ Katheryn M. Lloyd
                                               Michael H. Carpenter (0015733)
                                               Katheryn M. Lloyd (0075610)
                                               Carpenter Lipps & Leland LLP
                                               280 Plaza, Suite 1300
                                               280 North High Street
                                               Columbus, Ohio 43215
                                               Telephone: (614) 365-4100
                                               Facsimile: (614) 365-9145
                                               E-mail: carpenter@carpenterlipps.com
                                                       lloyd@carpenterlipps.com


                                               Counsel for Defendants Citizens Insurance
                                               Company of America, wrongly named as “The
                                               Hanover Insurance Group, Citizens Insurance
                                               Company of America,” Verlan Fire Insurance
                                               Company, and The Hartford Steam Boiler
                                               Inspection And Insurance Company




                                               4
        Case: 3:19-cv-00235-JJH Doc #: 1 Filed: 01/30/19 5 of 5. PageID #: 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Defendants’ Notice of

Removal was uploaded to the Court’s electronic filing system this 30th day of January, 2019,

which will cause service upon:

                             Norman A. Abood (0029004)
                             THE LAW OFFICE OF NORMAN A.
                             ABOOD
                             101 Broadcast Building
                             136 N. Huron Street
                             Attorney for Plaintiff Global
                             Distribution Center, LLC




                                                    /s/ Katheryn M. Lloyd
                                                    Katheryn M. Lloyd




                                                5
